DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see pg. 9-11, filed 03/07/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 101 rejection of 01/06/2022 has been withdrawn. 

Allowable Subject Matter

Claims 1 through 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Jones et al. (WO2017184680A1, 10-26-2017) teaches a method of forecasting a transition from one of four annual seasons to the next annual season in a geographic area (Fig. 3, 304). Although Jones teaches a method evaluating historic weather data and data relative to historic weather data to identify patterns that correlate with changes of seasons for a geographical area [0016], Jones fails to specifically teach calculating daily temperatures in the geographic area for each day of a forecasting period using historical weather data for the geographic area; smoothing 

Regarding Claim 11, Jones teaches a system for forecasting a transition from one of four annual seasons to the next annual season in a geographic area ([0028], Fig. 3, 304). Although Jones teaches a system that uses a historical weather database and Internet of Things (IOT) (weather analysis unit)  to evaluate historic weather data and data relative to historic weather data to identify patterns that correlate with changes of seasons for a geographical area [0016], Jones fails to specifically teach calculating daily temperatures in the geographic area for each day of a forecasting period using historical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863